NOT FOR PUBLICATION                          FILED
                                                                         MAR 21 2016
                    UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


GUIRONG MA,                                      No. 13-73742

              Petitioner,                        Agency No. A088-293-812

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 15, 2016**

Before:      GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Guirong Ma, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) decision denying her application for asylum and withholding of removal.


 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-1040 (9th Cir. 2010). We deny the petition for review.

       Substantial evidence supports the agency’s adverse credibility

determination based on inconsistencies within Ma’s testimony and between her

testimony and application as to her son’s presence in the United States, and on the

IJ’s negative demeanor finding. See id. at 1048; Huang v. Holder, 744 F.3d 1149,

1154 (9th Cir. 2014) (the Court gives “special deference to a credibility

determination that is based on demeanor”) (citation and internal quotation

omitted). Ma’s explanations do not compel a contrary result. See Lata v. INS, 204

F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony, Ma’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, F.3d 1153,

1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2
                                                                              13-73742